At a subsequent day,
Mr. Justice WAYNE
delivered the opinion of the court.
He stated it to be the conclusion of their honors, upon an examination of the record, that as the validity of the act of February 25th, 1862, was drawn in question', and the judgment of the Court of Errors and Appeals of the State of New York was in favor of it, and of the right set up by the defendant, this court had no jurisdiction to reverse that judgment; that the dismissal of the case was accordingly to be directed. In support of the decision which he announced the learned Justice referred to various cases in this court which are mentioned in the note below. †
Motion granted.
NELSON, J., dissenting.

 Gordon v. Caldcleugh, 3 Cranch, 268; Fulton v. McAffee, 16 Peters, 149; Strader v. Baldwin, 9 Howard, 261; Linton v. Stanton, 12 Id., 423.